On March 26,1993, the Defendant was sentenced to ten (10) years for the offense of Assault, plus a five (5) year enhancement, for the use of a weapon. These two sentences are to run consecutively. The Defendant is declared a dangerous offender for the pin-poses of parole eligibility. Credit is given for 257 days time served.
On August 19, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, there isa split decision of the Sentence Review Division. Judge John Warner and Judge Edward McLean vote to affirm the decision as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. John Warner and Hon. Ed McLean, Members.